Name: Commission Regulation (EEC) No 111/84 of 13 January 1984 on the classification of goods under subheading 37.02 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  miscellaneous industries
 Date Published: nan

 No L 15/18 Official Journal of the European Communities 18 . 1 . 84 COMMISSION REGULATION (EEC) No 111/84 of 13 January 1984 on the classification of goods under subheading 37.02 B of die Common Customs Tariff heading No 37.02, as sensitized film ; whereas in that heading, subheading 37.02 B must apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, pro ­ visions must be laid down concerning the tariff classi ­ fication of a product which comprises a soft, trans ­ parent, unperforated film in rolls about 1,3 metres wide of photosensitive artificial plastic material mounted on a sheet of polyester and covered with a layer of polyethylene, used in the manufacture of printed circuit boards ; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (*), as last amended by Regulation (EEC) No 3333/83 (3), refers under heading No 37.02 to 'film in rolls, sensitized, unexposed, perforated or not' ; Whereas the product in question, which is a product for use in photography, must be classified under HAS ADOPTED THIS REGULATION : Article 1 The product, which comprises a soft, transparent, unperforated film in rolls about 1,3 metres wide of photosensitive artificial plastic material mounted on a sheet of polyester and covered with a layer of poly ­ ethylene, used in the manufacture of printed circuit boards, shall be classified under heading number : 37.02 Film in rolls, sensitized unexposed, perforated or not : B. Of a width of more than 35 mm. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1984. For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 14, 21 . 1 . 1969, p. 1 . (*) OJ No L 172, 22. 7. 1968, p. 1 . (3) OJ No L 313, 14. 11 . 1983, p. 1 .